IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ROBERT S. WEINER,                      )
                                       )
            Plaintiff,                 )
                                       )
       v.                              )         C.A. No. 9671-VCP
                                       )
MILLIKEN DESIGN, INC. f/k/a            )
SYLVAN CHEMICAL CO., INC.,             )
                                       )
            Defendant.                 )


                           MEMORANDUM OPINION

                         Date Submitted: October 15, 2014
                          Date Decided: January 30, 2015


Kevin R. Shannon, Esq., Matthew J. O‟Toole, Esq., Christopher N. Kelly, Esq.,
POTTER ANDERSON & CORROON LLP, Wilmington, Delaware; Steven M. Kushner,
Esq., FELLOWS LABRIOLA LLP, Atlanta, Georgia; Attorneys for Plaintiff.

R. Judson Scaggs, Jr., Esq., Leslie A. Polizoti, Esq., Christopher P. Quinn, Esq.,
MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; Troy A.
Tessier, Esq., Greenville, South Carolina; Attorneys for Defendant.


PARSONS, Vice Chancellor.
       Before the Court are cross motions for summary judgment, one seeking to compel

arbitration of a post-closing price adjustment pursuant to a stock purchase agreement, and

the other seeking to limit the scope of that arbitration. In particular, the defendant, a

Delaware corporation, contends that certain issues identified by the plaintiff, an

individual formerly employed by that corporation, are not arbitrable under the relevant

agreement. The plaintiff contends that the defendant‟s objections actually go to questions

of procedural arbitrability and should be decided by the arbitrator. For the reasons stated

herein, I agree with the plaintiff and refuse to limit the issues the arbitrator will decide in

the manner requested by the defendant. The parties also disagree about who should serve

as the arbitrator, and espouse different interpretations of the relevant contract provision.

On this point, the parties are directed to submit up to three candidates each who would be

qualified based on the parameters I have specified in this Memorandum Opinion.

                                I.        BACKGROUND1

                                     A.     The Parties

       Plaintiff and Counterclaim Defendant, Dr. Robert S. Weiner, is an individual

residing in Georgia.     Defendant and Counterclaim Plaintiff, Milliken Design, Inc.

(“Milliken”), is a Delaware corporation formerly known as Sylvan Chemical Co., Inc.

Milliken is a privately held textile, chemical, and floor covering company based in

Spartanburg, South Carolina.




1
       Except as otherwise noted, the facts are drawn from the well-pled allegations of
       Weiner‟s Verified Complaint to Compel Arbitration (the “Complaint”).

                                              1
                                    B.       Facts

                               1.        The Agreement

      In October 2009, Milliken entered into a Stock and Unit Purchase Agreement (the

“Agreement”)2 to acquire several entities owned by Dr. Weiner and his former business

partners: (1) Lineage PCR, Inc., a Delaware corporation (“Lineage PCR”); (2) PCR

Holdings, LLC, a Delaware limited liability company (“PCR Holdings”); (3) Product

Concepts Residential, LLC, a Georgia limited liability company (“Product Concepts”);

and (4) Constantine Dyeing, LLC, also a Georgia limited liability company (collectively,

the “Acquired Companies”).3 Product Concepts, which the Agreement defined as the

“Operating Company,”4 formerly did business as Constantine Carpet.5          Before the

acquisition, Product Concepts and Constantine Dyeing, LLC were subsidiaries of PCR

Holdings, which, in turn, was partly owned by Lineage PCR.

      PCR Holdings and Lineage PCR were held by two groups that, together,

comprised the “Sellers” under the Agreement: (1) the “Legacy Owners,” which include

Dr. Weiner and several other entities and individuals; and (2) the “Lineage Owners,”

which include a Delaware limited partnership, Lineage Capital, L.P., and a Delaware




2
      Compl. Ex. A [hereinafter “Agreement”]. Capitalized terms not defined herein are
      used as defined in the Agreement.
3
      Agreement § 1 (defining “Acquired Companies”).
4
      Id. § 1.
5
      Affidavit of Simeon Skinner (“Skinner Aff.”) ¶ 5.

                                            2
limited liability company, Lineage Investors, LLC.6 The Legacy Owners directly held

membership interests in PCR Holdings. The Lineage Owners were the stockholders of

Lineage PCR, and thereby had an indirect interest in PCR Holdings.

       Pursuant to the Agreement, Milliken purchased the Acquired Companies by

acquiring all of the outstanding shares and interests of Lineage PCR and PCR Holdings.7

As consideration, Milliken agreed to pay the Sellers roughly $30 million in cash and to

assume roughly $16 million of the Acquired Companies‟ net debt. That $46 million

figure potentially could be adjusted by a “Net Working Capital Adjustment” and certain

“Earnout” payments to yield the total “Purchase Price.”8 Certain of the Sellers were to

receive their full consideration upon closing of the transaction, while others received cash

up front plus the potential for future “Earnout” payments.9 This dispute pertains to the

Agreement‟s Earnout payment mechanism.

                 2.        Payment of Earnouts under the Agreement

                              a.      Earnout calculation

       As relevant here, Section 2.6 of the Agreement provided for three potential

Earnout payments: one each at the end of fiscal years 2010, 2011, and 2012. 10 For each


6
       Agreement, Preamble.
7
       Skinner Aff. ¶ 5.
8
       Agreement § 2.2.
9
       Id.
10
       Id. § 2.6. I note that the relevant fiscal years each span twelve months beginning
       in late November of the preceding calendar year, such that Fiscal Year 2010 is
       defined to run from November 30, 2009 to November 28, 2010; Fiscal Year 2011
                                             3
of those years, the Agreement sets out defined “Target Revenue” figures. If, for example,

Fiscal Year 2010 Revenue met or exceeded 2010 Target Revenue, Milliken would pay

$2,333,333 million as an addition to the Purchase Price; if 2010 Revenue was below

Target Revenue, the Agreement provides a formula for computing the “2010 Earnout

Payment,” which would amount to some dollar figure between $0 and the $2,333,333

maximum.11

      The same computation is made to determine the 2011 Earnout Payment and the

2012 Earnout Payment.12 With respect to Fiscal Years 2011 and 2012, however, the

Agreement required Milliken to make additional payments in the form of the “2010-2011

Cumulative Earnout” and the “2010-2012 Cumulative Earnout,” respectively. A payment

was owed for the 2011 Cumulative Earnout if the sum of the 2010 Earnout Payment and

the 2011 Earnout Payment was less than a certain threshold; that threshold itself was

dependent on whether “2010-2011 Revenue” exceeded a certain minimum amount.13

The same structure was used to compute the 2010-2012 Cumulative Earnout, except that

the inputs included the 2010 Earnout Payment, the 2011 Earnout Payment, the 2010-2011

Cumulative Earnout, and the 2012 Earnout Payment, and the threshold against which



      from November 29, 2010 to November 27, 2011; and Fiscal Year 2012 from
      November 28, 2011 to December 2, 2012. Id. § 1. Collectively, I refer to these
      three Fiscal Years as the “Earnout Period.”
11
      Id. § 2.6(a); see also id. § 1.
12
      Id. §§ 2.6(b)(i), 2.6(c)(i).
13
      Id. § 2.6(b)(ii).

                                           4
those payments were measured was “2010-2012 Revenue.”14 The Cumulative Earnout

payments for 2011 or 2012, if any, would be made in addition to the 2011 Earnout

Payment and the 2012 Earnout Payment. The parties agreed that, in any event, the

aggregate payment in respect of the three relevant calculations—(1) the 2010 Earnout

Payment, (2) the 2011 Earnout Payment plus the 2010-2011 Cumulative Earnout, and (3)

the 2012 Earnout Payment plus the 2010-2012 Cumulative Earnout—would not be

greater than $7,000,000 or less than $0.15

                           b.   Earnout payments and disputes

       While Sections 2.6(a) through (c) deal with Earnout calculations, Section 2.6(d) of

the Agreement pertains to the payment of Earnouts and related disputes. It required

Milliken to make the appropriate payments within 120 days after the end of the

applicable Fiscal Year. Concurrent with the delivery of that payment, Milliken had to

provide “the Sellers Representative” with “reasonably detailed calculations of the

additional Purchase Price then due (the „Earnout Calculations‟).”16 Upon receipt of the

Earnout Calculations, the Sellers Representative had thirty days to object to them by

delivering a “Certificate of Earnout Dispute.”17 The Agreement defined that term as

meaning “a Certificate of Earnout Dispute, substantially in the form of Exhibit 2.6(d),

executed by the Sellers Representative and containing the information required

14
       Id. § 2.6(c)(ii).
15
       Id.
16
       Id. § 2.6(d)(i).
17
       Id. § 2.6(d)(ii).

                                             5
therein.”18 The parties agreed that if the Sellers Representative did not object within the

requisite 30-day period, the Earnout Calculations for that applicable Fiscal Year “shall be

final and binding on the parties.”19

       If the Sellers Representative timely did deliver a Certificate of Earnout Dispute,

however, the Agreement specifies a dispute resolution procedure that ultimately could

lead to arbitration. After the Sellers Representative delivers a Certificate of Earnout

Dispute, the parties agreed that they would “use their reasonable efforts to resolve by

written agreement any differences related to the Certificate of Earnout Dispute.”20 If

such a resolution could not be reached within thirty days of delivery of the Certificate of

Earnout Dispute

              then Buyer [i.e., Milliken] and Sellers Representative shall
              submit the objections that are then unresolved to an arbitrator
              who shall have at least 20 years of experience in the floor
              coverings industry (the “Arbitrator”). . . . Within fifteen (15)
              days after appointment of the Arbitrator, Buyer and the
              Sellers Representative shall each submit their respective
              written positions regarding the dispute to the Arbitrator and
              the other party. The Arbitrator shall conduct a hearing within
              thirty (30) days after appointment, and shall make an award
              within ten (10) days after the hearing. The Arbitrator shall be
              instructed by the parties to make an award that wholly adopts
              the position of either Buyer or the Sellers Representative,
              without any modification to either position. . . . Buyer and
              Sellers agree to be bound by the award of the Arbitrator.21


18
       Id. § 1.
19
       Id. § 2.6(d)(ii).
20
       Id.
21
       Id.

                                             6
      Aside from the delivery of a Certificate of Earnout Dispute in objection to the

Earnout Calculations, the Agreement contemplated one other avenue by which the parties

might arrive in Earnout-related arbitration.      The parties agreed that “Buyer and

Management Team will keep each other reasonably informed of the operations of the

Acquired Companies.”22       The term “Management Team” referred to the “senior

managers” of Product Concepts at the date of the closing.23

      Based on this exchange of information with the Management Team, the

Agreement provides that if Milliken “takes an action that would likely require an

adjustment contemplated by the definition of Revenues, the Sellers Representative shall

notify Buyer by delivering a Certificate of Earnout Dispute within thirty (30) days after

such action is first taken.”24 Unless the Sellers Representative delivered a Certificate of

Earnout Dispute within that 30-day period, no adjustment would be made to the

definition of Revenues with respect to that particular action. If a Certificate of Earnout

Dispute was timely delivered, the Agreement sets out the same arbitration structure as

discussed above.

            3.       Dr. Weiner delivers a Certificate of Earnout Dispute

      When the transaction closed, Milliken took control of Product Concepts, and Dr.

Weiner, who had founded Product Concepts, became an employee of Milliken. 25 For


22
      Id. § 2.6(d)(iii).
23
      Id. § 1.
24
      Id. § 2.6(d)(iii).
25
      Aff. of Robert S. Weiner (“Weiner Aff.”) ¶ 2.
                                            7
purposes of the Agreement and its Earnout structure, Dr. Weiner was a member of the

“Management Team” of Product Concepts throughout the entire Earnout Period.26 In that

capacity, he was entitled to receive information about the operation of the Acquired

Companies, and he claims to have received numerous “Earnout Calculations and

Projections” during this time.27 According to Dr. Weiner, however, his position with

Milliken involved no actual management responsibility or involvement in the

decisionmaking with respect to Product Concepts.28

      The Earnout payment mechanism apparently functioned well at the outset. Dr.

Weiner had no objection to the 2010 Earnout Calculations when they were provided by

Milliken.29      Thereafter, however, disputes began to percolate.   Dr. Weiner raised

concerns with Milliken‟s management of the Acquired Companies, including decisions

that adversely affected Product Concepts, and, from Dr. Weiner‟s perspective, were

inconsistent with Milliken‟s representations before the execution of the Agreement.30

Throughout 2011 and 2012, he objected to what he characterizes as “numerous,

intentional steps to destroy „[Product Concept‟s] standalone value.‟”31 Specifically, the

record includes email and written communications from Weiner to various employees at

26
      Skinner Aff. ¶ 46.
27
      Weiner Aff. ¶ 6.
28
      Id. ¶ 18.
29
      Id. ¶ 8.
30
      Id. ¶ 19.
31
      Id. ¶ 17.

                                            8
Milliken, dated December 2, 2011, December 27, 2011, and April 30, 2012. 32 In those

communications, he complains that key Product Concepts employees were dissatisfied

with the new Milliken leadership and that certain product orders which should have

shipped in late 2011 were delayed through Milliken‟s fault, which improperly depressed

the Fiscal Year 2011 Earnout payment.33

      Importantly, Dr. Weiner became the “Sellers Representative” for purposes of the

Agreement during Fiscal Year 2011.        Lineage Capital L.P. was the initial Sellers

Representative and it was to remain in that role from the closing of the transaction on

October 6, 2009 “until such time as no amount remains in the Escrow Fund.” 34 Lineage

Capital provided notice on May 31, 2011 that the applicable fund had been fully paid out,

and Dr. Weiner became the Sellers Representative that day.35

      Milliken does not deny that Dr. Weiner sent the email and written communications

in 2011 and 2012 referenced above. Rather, it asserts that with respect to the Earnout

Payment and Earnout Calculations it delivered at the end of Fiscal Year 2011, no

“Certificate of Earnout Dispute” timely was provided in the form required by Section 2.6

of the Agreement.36 Moreover, Milliken alleges that during the entire Earnout Period—

i.e., from October 6, 2009 through December 2, 2012—and for thirty days thereafter, “no

32
      Id. ¶ 9; see also id. Ex. C.
33
      Id.
34
      Id. § 1.
35
      Skinner Aff. ¶ 8.
36
      Id.

                                           9
Sellers Representative ever delivered a Certificate of Earnout Dispute . . . to raise any

issues about any actions taken by Milliken in operating the Acquired Companies during

that time period or to seek any adjustment in the definition of Revenues” for purposes of

the Earnout Calculations.37

       With respect to the Earnout Calculation and payment for Fiscal Year 2012, by

contrast, the parties agree that Dr. Weiner submitted a Certificate of Earnout Dispute (the

“2013 CED”) on April 26, 2013, within thirty days of Milliken‟s delivery of the 2012

Earnout Calculations.38 The 2013 CED states that Dr. Weiner previously had “expressed

objections, concerns, and disagreement with various policies that Milliken has employed

. . . [which] have directly and adversely impacted the ability to maximize the Earnout.”39

                   4.       The parties fail to agree on an Arbitrator

       The parties attempted without success to resolve their differences concerning the

objections reflected in the 2013 CED.40 Pursuant to the Agreement, the next step was to

“submit the objections that are then unresolved to an arbitrator who shall have at least 20

years of experience in the floor coverings industry (the „Arbitrator‟).”41 As relevant here,

the Agreement further provides that, “[i]f the parties cannot agree on an arbitrator, Buyer


37
       Skinner Aff. ¶ 47.
38
       Id. ¶ 50; Weiner Aff. Ex. F.
39
       Weiner Aff. Ex. F.
40
       Compl. ¶ 14; Answer and Verified Counterclaims of Milliken Design, Inc.
       (“Counterclaims”) ¶ 37.
41
       Agreement § 2.6(d)(ii).

                                            10
and the Sellers Representative shall each select one person who meets the arbitrator

qualifications set forth above, and the two persons selected shall jointly select a person

who meets the arbitrator qualifications set forth above, who shall be the „Arbitrator.‟”42

       In early July 2013, Dr. Weiner proposed that Greg Colando serve as the

“Arbitrator” under Section 2.6 of the Agreement. Colando is the founder and president of

FLOR, a residential modular floor covering business.43         Milliken refused to accept

Colando, alleging that he is not qualified under Section 2.6 because he “is not and has

never been an arbitrator in the past,” and because Milliken “believes Mr. Colando is

biased in favor of Weiner and against Milliken,” making him unable to serve as “a fair

and impartial decision maker.”44 Milliken proposed two alternate arbitrators, each of

whom Dr. Weiner rejected as lacking “at least 20 years of experience in the floor

coverings industry,” and therefore unqualified.45 Milliken proposed a third potential

arbitrator, Christopher L. Glanville, on February 14, 2014. Dr. Weiner also considered

Glanville to be unqualified, but reserved his objections on the basis that Glanville‟s

involvement would be limited to conferring with Colando to select an Arbitrator and

allow the process to proceed.46      To date, the parties and their respective arbitrator

candidates have not been able to agree on the selection of an Arbitrator.

42
       Id.
43
       Compl. ¶¶ 16-17.
44
       Counterclaims ¶ 39.
45
       Compl. ¶ 20.
46
       Compl. ¶¶ 27-32.
                                             11
                                C.   Procedural History

      On January 14, 2014, Dr. Weiner filed an Application to Compel Arbitration in the

Superior Court of Fulton County, Georgia (the “Georgia Action”). Milliken moved to

dismiss that action on April 10, contending that Section 7.8 of the Agreement included a

forum selection provision mandating that the claims be litigated in Delaware. On May

19, after opposing Milliken‟s motion to dismiss the Georgia Action, Dr. Weiner filed his

Complaint in this Court. Milliken filed its Answer and Counterclaims in this action on

June 17. Shortly thereafter, Dr. Weiner moved to dismiss his own Complaint in this case,

and then moved to dismiss or stay Milliken‟s Counterclaims in favor of the Georgia

Action. Milliken moved to expedite this action and for a preliminary injunction barring

Dr. Weiner from prosecuting the Georgia Action.

      On August 13, 2014, I granted Milliken‟s motion and enjoined the parties from

continuing to litigate their claims in the Georgia Action.47 Both parties moved for

summary judgment on their claims in this action.       Each of the motions was fully

briefed,48 and I heard argument on October 15.49 This Memorandum Opinion reflects my

rulings on the cross motions.



47
      Prelim. Inj. Arg. Tr. 46.
48
      Briefing consisted of an opening, answering, and reply brief for each motion. In
      terms of Milliken‟s motion for summary judgment, the briefs are cited as follows:
      “Milliken Opening Br.,” “Weiner Answering Br.,” and “Milliken Reply Br.” As
      to Plaintiff, Weiner‟s, motion, the briefs are cited as: “Weiner Opening Br.,”
      “Milliken Answering Br.,” and “Weiner Reply Br.”
49
      Arg. Tr.

                                          12
                             D.       Parties’ Contentions

       Weiner and Milliken agree that their next step is arbitration, but they disagree

about the scope of the properly arbitrable dispute and about who should serve as the

Arbitrator. Weiner‟s Complaint seeks an order compelling arbitration of the Earnout

dispute. Weiner would attempt to persuade the Arbitrator to consider alleged breaches of

the Agreement during 2010 and 2011 in making the arbitral decision and award. In that

regard, Weiner argues that Section 2.6(d) “clearly applies to earnout disputes . . . and

adjustments to Revenue based on management decisions.”50 Milliken‟s Counterclaim

seeks an order enjoining the parties from arbitrating any claim concerning the 2010 or

2011 Earnout Calculations, arguing that by operation of Section 2.6(d), those calculations

and the related payments were rendered “final and binding” after the requisite time period

expired without the Sellers Representative properly submitting a Certificate of Earnout

Dispute.51 In response, Weiner contends that Milliken‟s argument about the “final and

binding” language of Section 2.6(d) is an issue of procedural arbitrability, and therefore

must be decided by the arbitrator, not the Court.

       On the issue of identifying the Arbitrator, Weiner and Milliken proffer different

interpretations of the provision in Section 2.6 that requires the parties to submit an

unresolved Earnout dispute to “an arbitrator who shall have at least 20 years of




50
       Weiner Opening Br. 15; Weiner Answering Br. 8.
51
       Milliken Opening Br. 30-32.

                                            13
experience in the floor coverings industry.” Because the parties have reached an impasse

on the selection of the Arbitrator, they agree that the Court must select one for them.

                                  II.      ANALYSIS

                                A.       Legal Standard

       “Summary judgment is granted if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.”52 When considering a motion for summary judgment, the evidence

and the inferences drawn from the evidence are to be viewed in the light most favorable

to the nonmoving party.53 Summary judgment will be denied when the legal question

presented needs to be assessed in the “more highly textured factual setting of a trial.”54

The Court also “maintains the discretion to deny summary judgment if it decides that a

more thorough development of the record would clarify the law or its application.”55

Pursuant to Court of Chancery Rule 56(h), where the parties have filed cross motions for

summary judgment and “have not presented argument to the Court that there is an issue

of fact material to the disposition of either motion, the Court shall deem the motions to be

52
       Twin Bridges Ltd. P’ship v. Draper, 2007 WL 2744609, at *8 (Del. Ch. Sept. 14,
       2007) (citing Ct. Ch. R. 56(c)).
53
       Judah v. Del. Trust Co., 378 A.2d 624, 632 (Del. 1977).
54
       Schick Inc. v. Amalgamated Clothing & Textile Workers Union, 533 A.2d 1235,
       1239 n.3 (Del. Ch. 1987) (citing Kennedy v. Silas Mason Co., 334 U.S. 249, 257
       (1948)).
55
       Tunnell v. Stokley, 2006 WL 452780, at *2 (Del. Ch. Feb. 15, 2006) (quoting
       Cooke v. Oolie, 2000 WL 710199, at *11 (Del. Ch. May 24, 2000)).

                                             14
the equivalent of a stipulation for decision on the merits based on the record submitted

with the motions.” That is the situation here.

                      B.       The Scope of the Arbitrable Dispute

       In analyzing issues concerning the proper scope and enforcement of the

Agreement‟s arbitration provision, I am guided by the Federal Arbitration Act (“FAA”)

and the principles of law and equity consistent therewith.56 Delaware courts will compel

a party to arbitrate only if the contract “reflect[s] that the parties clearly and intentionally

bargained for whether and how to arbitrate.”57 That threshold question of whether the

parties agreed to arbitrate, commonly referred to as “substantive arbitrability,” is

presumptively an issue for resolution by this Court, while “procedural arbitrability”

questions, on the other hand, are decided by the arbitrator.58 Neither Weiner nor Milliken

contend that the arbitrator, rather than this Court, should decide substantive

arbitrability.59 Thus, this situation does not implicate cases like James & Jackson, LLC


56
       10 Del. C. § 5702(c) (“Unless an arbitration agreement complies with the standard
       set forth in subsection (a) of this section for the applicability of the Delaware
       Uniform Arbitration Act, any application to the Court of Chancery to enjoin or
       stay an arbitration, obtain an order requiring arbitration, or to vacate or enforce an
       arbitrator‟s award shall be decided by the Court of Chancery in conformity with
       the Federal Arbitration Act, and such general principles of law and equity as are
       not inconsistent with that Act.”).
57
       Kuhn Const., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396 (Del. 2010).
58
       Viacom Int’l, Inc. v. Winshall, 72 A.3d 78, 82 (Del. 2013).
59
       E.g., Milliken Opening Br. 36 (“This Court must determine substantive
       arbitrability.”); Weiner Answering Br. 7 (“Dr. Weiner and Milliken agree that the
       Agreement includes a narrow arbitration provision, and that substantive
       arbitrability is to be decided by this Court.”).

                                              15
v. Willie Gary, which hold that where there is “clear and unmistakable evidence” that the

parties agreed to submit the issue of substantive arbitrability to the arbitrator, the courts

should defer to that manifestation of intent.60

       While the parties agree that “substantive arbitrability” is a question for me to

decide, they disagree as to what aspects of this dispute are substantively arbitrable.

Milliken concedes that the 2013 Certificate of Earnout Dispute conforms with the

requirements of Section 2.6(d), and should be submitted to arbitration.61 Milliken insists,

however, that Weiner has “no arbitrable claim concerning the Fiscal Year 2010 or Fiscal

Year 2011 Earnout Calculations” because the operation of Section 2.6 has rendered those

items “final and binding.”62 Milliken contends further that Weiner has no arbitrable

claims concerning “any adjustment in the definition of Revenues to be used in calculating

any Fiscal Year Earnout Payment based on any actions taken by Milliken in the operation

of the Acquired Companies,” because no Sellers Representative delivered a Certificate of

Earnout Dispute raising an objection to actions taken by Milliken during the relevant time

period.63 For those reasons, Milliken‟s Counterclaim seeks a declaration that claims

pertaining to the Fiscal Year 2010 and Fiscal Year 2011 Earnout Calculations, or to the

management actions during the relevant time period that may have affected “Revenue”

60
       James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 79 (Del. 2006).
61
       Milliken Opening Br. 36 (“Weiner cannot provide this Court with any other
       Certificate of Earnout Dispute delivered to Sim Skinner and George Miller. The
       2013 CED is the only one.”).
62
       Id.
63
       Id. at 35-36.

                                             16
under Section 2.6(d)(iii), are not substantively arbitrable, because the contractually

specified method of teeing those claims up for arbitration was not followed, and the

related Earnout Calculations therefore are “final and binding” upon the parties.

       Weiner concedes that with respect to Fiscal Year 2010, there was no objection,

and that the main disagreement is whether the Fiscal Year 2011 Earnout Calculations are

properly part of the arbitrable dispute.64 In this regard, Weiner contends that he objected

multiple times to Milliken‟s Earnout Calculations and its operation of the Acquired

Companies. He contends, therefore, that Milliken‟s arguments about certain aspects of

their Earnout dispute being not “substantively” arbitrable are actually arguments that

address procedural arbitrability—issues that must be decided by the arbitrator.65 Weiner

also responds that, insofar as Milliken agrees that the Fiscal Year 2012 Earnout

Calculation was properly disputed in the 2013 CED, that Calculation includes a 2010-

2012 Cumulative Earnout calculation, thus “requir[ing] that the 2010 Earnout Calculation

be revisited for purpose of calculating the 2011 Earnout Calculation, and that both the

2010 and 2011 Earnout Calculations be revisited for the 2012 Earnout Calculation.”66 By

Weiner‟s reasoning, the 2013 CED includes his objections to the 2010-2011 Cumulative




64
       Arg. Tr. 9-10.
65
       Weiner Answering Br. 7-11.
66
       Id. at 13.

                                            17
Earnout payments, and “objections to management decisions that adversely affected the

Earnout,”67 and all of those issues should be put to the arbitrator.

       In its recent Viacom International, Inc. v. Winshall68 decision, the Delaware

Supreme Court discussed at length the distinction between substantive and procedural

arbitrability. The Court stated:

              Issues of substantive arbitrability are gateway questions
              relating to the scope of an arbitration provision and its
              applicability to a given dispute, and are presumptively
              decided by the court. Procedural arbitrability issues concern
              whether the parties have complied with the terms of an
              arbitration provision, and are presumptively handled by
              arbitrators. These issues include whether prerequisites such as
              time limits, notice, laches, estoppel, and other conditions
              precedent to an obligation to arbitrate have been met, as well
              as allegations of waiver, delay, or a like defense to
              arbitrability.69

       Like this case, Viacom International involved the calculation and payment of post-

closing earnout payments between parties to a merger contract.            In reaching its

conclusion, the Supreme Court discussed two other cases that also dealt with post-closing

price adjustments, HDS Investment Holdings, Inc. v. Home Depot, Inc.70 and Nash v.

Dayton Superior Corp.71 In HDS Investment Holdings, the relevant agreement provided


67
       Id. at 14.
68
       72 A.3d 78 (Del. 2013).
69
       Id. at 82.
70
       2008 WL 4606262 (Del. Ch. Oct. 17, 2008), abrogated by Viacom Int’l, Inc., 72
A.3d at 83-84.
71
       728 A.2d 59 (Del. Ch. 1998), abrogated by Viacom Int’l, Inc., 72 A.3d at 83-84.

                                             18
for arbitration of certain disputes relating to a post-closing price adjustment based on the

extent to which the target company‟s current assets exceeded its current liabilities.72

When the acquiring company sued for a declaration that certain post-closing disputes

between the companies were not arbitrable, this Court agreed in part, refusing to send to

the arbitrator certain disputes that it concluded had arisen from other sections of the

agreement and were “outside the scope of the arbitration provision.”73 Similarly, in

Nash, this Court distinguished among several claims relating to the post-closing price

adjustments under the relevant agreement, finding that at least some were “clearly

arbitrable” while others were not.74

       The posture of the Viacom International case was slightly different. The relevant

decision there was not whether to submit certain claims arising from an agreement to

arbitration, but whether an already-rendered arbitral decision and award should be

vacated as erroneous under the FAA.75 In affirming the Court of Chancery‟s decision not

to vacate the arbitral award in Viacom International, the Supreme Court instructed that:

              Decisions like HDS and Nash misconstrue the distinction
              between procedural and substantive arbitrability. Whether an
              arbitration provision is branded “narrow” or “broad,” the only
              question that the court should decide is whether the subject
              matter in dispute falls within it. If the subject matter to be
              arbitrated is the calculation of an earn-out, or the amount of
72
       2008 WL 4606262, at *2.
73
       Id. at *6-8.
74
728 A.2d at 63-64.
75
       Viacom Int’l, Inc. v. Winshall, 2012 WL 3249620, at *8-11 (Del. Ch. Aug. 9,
       2012), aff’d, Viacom Int’l, Inc., 72 A.3d 78 (Del. 2013).

                                            19
              working capital, or the company‟s net worth at closing, all
              issues as to what financial or other information should be
              considered in performing the calculation are decided by the
              arbitrator. In resolving those issues, the arbitrator may well
              rely on the terms of the underlying agreement, and the
              arbitrator‟s interpretation of the contract is likely to affect the
              scope of the arbitration. Nonetheless, those decisions fall
              within the category of procedural arbitrability. They are not
              “gateway” issues about whether the particular dispute should
              be arbitrated at all. Rather, they are questions about how the
              subject of the arbitration should be decided.76

       With these principles in mind, I conclude that, by seeking a declaration that

Weiner has no arbitrable claims concerning the Fiscal Year 2010 Earnout Calculations,

the Fiscal Year 2011 Earnout Calculations, or the adjustment of “Revenues” based on

Milliken‟s actions in operating the Acquired Companies, Milliken is asking this Court to

decide issues of procedural arbitrability.         Section 2.6(d) of the Agreement clearly

provides for arbitration of unresolved disputes that arise in the process of the calculation

and payment of the Earnouts. The fact that Section 2.6(d) also delineates the procedural

mechanism for perfecting such a “dispute” and presenting it to the arbitrator does not

transform the procedural and formal requirements of that provision into “gateway

questions” of substantive arbitrability.      The parts of Section 2.6(d) that Milliken

highlights provide the arbitrator with guidelines for “how the subject of the arbitration

should be decided.” Although their interpretation may be “likely to affect the scope of

the arbitration,” the Supreme Court has made clear that the only question this Court

should decide is “whether the subject matter of the dispute”—here, the Fiscal Year 2010


76
72 A.3d at 83-84.

                                              20
Earnout Calculation, Fiscal Year 2011 Earnout Calculation, and the related definitions of

“Revenue” that were inputs in the various Earnout calculations—falls within Section

2.6(d)‟s arbitration provision. I conclude that they do, especially insofar as those inputs

and calculations are encompassed by the issues Weiner identified in the 2013 CED.

       The facts Milliken relies on—including the failure of any Sellers Representative to

deliver a formally compliant Certificate of Earnout Dispute with respect to Fiscal Years

2010 and 2011 and the effect of the Agreement‟s “final and binding” language in that

regard—are “procedural questions that grow out of the dispute and bear on its final

disposition” that “should be left to the arbitrator.”77 Each of Milliken‟s arguments in this

regard conceivably has merit, and Milliken may advance them in its “written position[]

regarding the dispute.”78 Milliken effectively asks, however, that this Court send the

2013 CED to arbitration, but preemptively curtail the scope of the arbitrator‟s analysis by

limiting what financial metrics and inputs he may consider in rendering his arbitral

decision. In so doing, Milliken invites a needlessly bifurcated adjudication of the issues

in this dispute. As this Court stated in Viacom International, accepting the argument

“that the question of what subsidiary issues were properly presented . . . in order for [the

arbitrator] to make the ultimate decision about the Earn-Outs was one of substantive




77
       Viacom Int’l, Inc., 2012 WL 3249620, at *15 (internal quotation marks omitted)
       (quoting John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557 (1964)).
78
       Agreement § 2.6(d).

                                            21
arbitrability would be entirely inconsistent with the efficiency purpose behind arbitration,

and the policies of the FAA in supporting the use of arbitration.”79

       In arguing for a contrary conclusion, Milliken relies on Avnet, Inc. v. H.I.G.

Source, Inc.80 and AHS New Mexico Holdings, Inc. v. Healthsource, Inc.81 In Avnet, Inc.,

this Court ruled that a claim relating to a post-closing purchase price adjustment did not

fall within the arbitration provision of the relevant agreement in part because the

provision was ambiguous, and in part because the party seeking arbitration of that claim

had submitted notice of its claim after the contractually specified time limit for such

claims had lapsed.82 This Court refused to compel arbitration of the claim, concluding

that the issue was one of substantive arbitrability and therefore not one for the arbitrator

to decide.83 Even assuming that this case is materially similar to Avnet, that decision,

which preceded Viacom International, relied on Nash and HDS Holdings, which the

Delaware Supreme Court expressly abrogated in Viacom. In any event, this case differs

from Avnet because the dispute here clearly falls within the scope of Section 2.6(d), as

evidenced, at a minimum, by the parties‟ mutual recognition that the 2013 CED is

properly arbitrable.



79
       Viacom Int’l, Inc., 2012 WL 3249620, at *14.
80
       2010 WL 3787581 (Del. Ch. Sept. 29, 2010).
81
       2007 WL 431051 (Del. Ch. Feb. 2, 2007).
82
       Avnet, Inc., 2010 WL 3787581, at *6.
83
       Id. at *11.

                                            22
       The decision in AHS New Mexico Holdings, Inc. v. Healthsource, Inc. is similarly

unhelpful to Milliken‟s position. Along with Nash and HDS Holdings, AHS was cited as

supporting the conclusion in Avnet.84 As I just noted, however, the continued vitality of

that line of reasoning is dubious in light of Viacom International. AHS also differs from

this case because there, this Court denied the defendant‟s cross motion for summary

judgment, which sought to limit the scope of the dispute being submitted to arbitration,

on the basis that there remained a genuine issue of material fact as to whether the parties

actually agreed to limit the arbitrable issues in the manner suggested by the defendant.85

No such issue of fact exists in this case. Thus, to the extent Milliken invokes Avnet and

AHS as support for limiting the arbitrator‟s ability to decide what financial or other

information should be considered in performing the subject calculations, or whether

Weiner has complied with the requirements of Section 2.6(d), I consider that argument

unavailing in light of Viacom International.         Accordingly, Milliken‟s motion for

summary judgment on its Counterclaims is denied, and Weiner‟s cross motion to compel

arbitration of this dispute is granted.

                             C.       Selecting the Arbitrator

       In Section 2.6(d), the parties agreed that they would submit their dispute “to an

arbitrator who shall have at least 20 years of experience in the floor coverings industry.”

They now disagree as to the meaning of that provision. Milliken contends that by using

84
       Compare Avnet, Inc., 2010 WL 3787581, at *9, with Viacom Int’l, Inc., 72 A.3d at
       82.
85
       AHS New Mexico Hldgs., Inc., 2007 WL 431051, at *8-9.

                                             23
the word “arbitrator” in this regard, the parties “made clear that not just any person could

be selected, but instead an arbitrator—someone who routinely serves as an arbitrator of

disputes on a professional basis—must be selected.”86 According to Milliken, the added

requirement of “at least 20 years of experience in the floor coverings industry” is an

additional qualification that further modifies the term “arbitrator.” Weiner, on the other

hand, denies that the term “arbitrator” means “experienced arbitrator” or “professional

arbitrator” or something similar.

       “A contract is not rendered ambiguous simply because the parties do not agree

upon its proper construction. Rather, a contract is ambiguous only when the provisions in

controversy are reasonably or fairly susceptible of different interpretations or may have

two or more different meanings.”87 While the drafting of this portion of Section 2.6(d)

leaves something to be desired, I do not find the provision ambiguous, because Milliken‟s

proposed reading of it is not reasonable.88 If the parties had desired, as Milliken argues,

to require “someone who routinely serves as an arbitrator of disputes on a professional

basis,” they easily could have done so by including a word like “experienced” or

“professional” or by making reference to organizations like the American Arbitration



86
       Milliken Opening Br. 38.
87
       Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196
       (Del. 1992).
88
       United Rentals, Inc. v. RAM Hldgs., Inc., 937 A.2d 810, 830 (Del. Ch. 2007)
       (“When the issue before the Court involves the interpretation of a contract,
       summary judgment is appropriate only if the contract in question is
       unambiguous.”).

                                            24
Association or Judicial Arbitration and Mediation Services (JAMS).           They did not,

however, and as a result, I do not read the disputed language of Section 2.6(d) as placing

minimum qualifications or credentials in terms of whether the chosen arbitrator has to be

a person who regularly conducts arbitrations or serves as a third-party neutral in these

types of disputes. Rather, the Agreement requires that the chosen arbitrator have at least

20 years of experience in the floor coverings industry.        Therefore, in selecting the

arbitrator, I will not limit the field of candidates to “experienced” or “professional”

arbitrators.

       I do not agree, however, with the suggestion, which Milliken ascribes to Weiner,

that the parties contracted away their right to an impartial adjudicator.89 In this regard, I

draw from both the FAA and Delaware case law. As noted earlier, the FAA applies

where, as here, the parties did not expressly adopt the Delaware Uniform Arbitration Act

(“DUAA”) as the governing statute with respect to their arbitration agreement. The FAA

empowers federal district courts to vacate an arbitral award “where there was evident

partiality or corruption in the arbitrators.”90 Had the DUAA applied, a similar provision

would govern.91 It is clear, therefore, that an irreducible level of impartiality must exist

89
       See Weiner Opening Br. 12 (“Milliken [w]aived any claim that someone with at
       least 20 years of experience in the floor coverings industry should be disqualified
       by virtue of having knowledge of or dealings with either or both of the parties.”).
90
       9 U.S.C.A. § 10 (West 2014).
91
       10 Del. C. § 5714(a)(2) (“[T]he Court shall vacate an [arbitral] award where . . .
       There was evident partiality by an arbitrator appointed as a neutral except where
       the award was by confession, or corruption in any of the arbitrators or misconduct
       prejudicing the rights of any party.”).

                                             25
in arbitration proceedings, and any arbitrator who is not impartial will be unable to

preside over this dispute. In terms of how courts decide whether an arbitrator lacks the

requisite impartiality under these statutes, the Delaware Supreme Court has held that,

“[T]o demonstrate evident partiality sufficient to require vacatur, [t]he record must reflect

that an arbitrator failed to disclose a substantial personal or financial relationship with a

party, a party‟s agent, or a party‟s attorney that a reasonable person would conclude was

powerfully suggestive of bias.”92 Thus, in selecting an arbitrator for this dispute, I will

avoid any potential arbitrator candidate with whom either of the parties or their agents

has a substantial personal or financial relationship “powerfully suggestive of bias.”

       With those guiding principles in mind, the parties are directed to submit up to

three arbitrator candidates, along with brief statements demonstrating their qualifications

based on the parameters just discussed.

                                III.      CONCLUSION

       For the foregoing reasons, Defendant Milliken‟s motion for summary judgment is

denied. Plaintiff Weiner‟s motion for summary judgment is granted to the extent it seeks

to compel arbitration under Section 2.6(d) of the Agreement. Each of the parties also is

directed to submit a list of up to three potential arbitrator candidates in accordance with

the discussion herein within twenty (20) days of the date of this Memorandum Opinion.

       IT IS SO ORDERED.


92
       Del. Transit Corp. v. Amalgamated Transit Union Local 842, 34 A.3d 1064, 1072
       (Del. 2011) (citing Beebe Med. Ctr., Inc. v. InSight Health Servs. Corp., 751 A.2d
426, 435 (Del. Ch. 1999)).

                                             26